Citation Nr: 0817383	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-41 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as a result of herbicide exposure.

2.  Entitlement to service connection for arteriosclerotic 
heart disease, claimed as secondary to service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1965 and from November 1966 to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a September 2004 submission, the veteran indicated that he 
disagreed with the effective date assigned for his service-
connected PTSD in an August 2004 rating decision.  No action 
has been taken on this issue.  Therefore, this issue is 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  A skin disorder was not manifested in service, and is not 
otherwise related to service.

2.  The veteran's arteriosclerotic heart disease is not the 
result of his service-connected PTSD, and is not related to 
service, nor may it be presumed to be related to service.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007). 

2.  Arteriosclerotic heart disease was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred therein, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Collectively, VA letters dated in September 2003 and January 
2005 satisfied VA's duty to notify under 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159, as they informed the veteran of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence the veteran should 
provide, including dates and places the veteran received 
medical treatment, informed the veteran that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
asked the veteran to send in any evidence in the veteran's 
possession that pertains to the claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was supplied with notice of the type of evidence necessary to 
establish an effective date or higher rating by letter dated 
April 2006, and this notice was followed by the January 2008 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The veteran's service medical 
records, VA medical records, private treatment records, and 
lay statements have been associated with the record.  The 
veteran was also accorded a VA examination in October 2007 as 
part of this claim.  38 C.F.R. § 3.159(c)(4).  

Therefore, the duty to assist has been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Service Connection for a Skin Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  
38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994). 

The veteran's service personnel records show that he had 
active military service in the Republic of Vietnam during the 
Vietnam Era and thus exposure to herbicides is assumed.  38 
C.F.R. § 3.307(a)(6)(iii).

The evidence of record demonstrates that the veteran has a 
chronic skin condition of undetermined origin.  An August 
2003 VA treatment record indicates that the veteran reported 
a dry, itchy rash on his left wrist.  A June 2006 VA 
treatment record reveals that the veteran has had "spots" 
on his hands for years, and had once been told it was a 
possible allergic reaction to nickel.  The veteran reported 
that the rash flares up, and the skin peels off and turns 
white. 

There is no evidence of record which suggests that the 
veteran's skin disorder is chloracne or other acneform 
disease consistent with chloracne.  Therefore, since the 
veteran's skin disorder is not one of the presumptive 
disorders listed in 38 C.F.R. 
§ 3.309(e), the veteran's claim for service connection will 
be considered only on a direct basis.  See Combee, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The service medical records are absent complaints, findings 
or diagnoses of a skin disorder during service.  

The earliest post-service evidence of a skin disorder 
consists of the aforementioned August 2003 VA treatment 
record.  As noted, the veteran reported a dry, itchy rash on 
his left wrist.  In June 2006, the veteran reported 
continuing problems with a skin condition.

The veteran underwent a VA examination in October 2007.  The 
veteran reported that he was unsure of the onset date of his 
skin rash.  The veteran reported that he suffered from an 
intermittent rash on the forearms twice a year, with each 
episode lasting about four weeks.  The veteran reported that 
the rash would start with small, clear papules that are 
pruritic and flaking.  The examiner noted that the rash was 
absent on the date of examination, but that the veteran's 
symptomatology was consistent with contact dermatitis.  The 
examiner noted that there was no significant scarring 
associated with the veteran's rash.  The examiner provided a 
diagnosis of episodic dermatitis of uncertain etiology.  The 
examiner opined that the veteran's dermatitis is more likely 
than not an allergy mediated condition, but concluded that he 
could not provide a more definite diagnosis without resort to 
speculation.

The evidence of record is negative for any nexus opinion or 
other evidence linking the veteran's skin disorder to his 
service, including herbicide exposure in service.  The only 
medical opinion of record links the veteran's skin disorder 
to allergies.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for a skin disorder is 
not warranted.



Service Connection for Arteriosclerotic Heart Disease

The veteran contends that his service-connected PTSD, and the 
stress associated with that disorder, has caused his 
arteriosclerotic heart disease.  The veteran was diagnosed 
with PTSD in October 2003, and was granted service connection 
for PTSD in August 2004.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  (The 
Board notes the changes to 38 C.F.R. § 3.310 effective in 
October 10, 2006, but finds the previous version of 38 C.F.R. 
§ 3.310 potentially more favorable to the veteran).

The veteran's service medical records are absent any 
treatment or diagnosis of heart disease.  A January 1965 
chest x-ray report indicated normal results.  A systolic 
heart murmur was noted at the veteran's August 1965 
separation examination, but heart disease was not noted.  The 
veteran's September 1969 separation examination did not 
contain any cardiovascular diagnosis, although the 
accompanying report of medical history indicates that the 
veteran reported a history of pain or pressure in the chest.  

The medical evidence of record demonstrates that the veteran 
suffered a myocardial infarction in 1999, and underwent 
quadruple bypass surgery.  A March 2003 private treatment 
record indicates a diagnosis of arteriosclerotic heart 
disease.

The veteran underwent a VA examination in October 2007.  The 
veteran reported an acute coronary incident in March 2007, 
and further reported that his sister had died of coronary 
artery disease, and that his father had died of a myocardial 
infarction.  The examiner provided a diagnosis of coronary 
artery disease, and opined that the medical evidence does not 
support PTSD as a cause of coronary artery disease or any 
other atherosclerotic disease.  The examiner based this 
opinion on the presence of multiple risk factors, including 
the veteran's family history, history of tobacco use, 
essential hypertension, and dyslipidemia.

The evidence of record indicates that the veteran began 
experiencing symptoms related to arteriosclerotic heart 
disease in 1999, 30 years after the veteran's separation from 
service.  The only medical opinion regarding the etiology of 
the disorder of record is that contained in the October 2007 
VA examination report.  The VA examiner concluded that there 
was no evidence that the veteran's heart disease was caused 
by his service-connected PTSD.  Further, there is no evidence 
of record that suggests the veteran's heart disease was 
aggravated by his service-connected PTSD.  As noted, the 
veteran has multiple risk factors for heart disease, and he 
was diagnosed with heart disease in 1999, four years prior to 
his PTSD diagnosis.  

The Board also notes that, under 38 C.F.R. § 3.309(a), 
arteriosclerosis shall be service connected if manifest to a 
degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of arteriosclerosis within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

For these reasons, the Board finds that a preponderance of 
the evidence is against a finding that the veteran's 
arteriosclerotic heart disease was caused or aggravated by 
the veteran's PTSD, or is related to service, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for arteriosclerotic 
heart disease is not warranted.
  

ORDER

Service connection for a skin disorder is denied.

Service connection for arteriosclerotic heart disease, 
claimed as secondary to service-connected PTSD, is denied. 


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


